Citation Nr: 0403512	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  99-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.  

3.  Basic eligibility for dependents' educational assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's daughter


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1942 to September 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which, in pertinent 
part, denied service connection for the cause of the 
veteran's death.  In October 1999, the RO denied both the 
appellant's entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 and 
basic eligibility for dependents' educational assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  In January 
2001, the appellant was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In May 
2001, the Board remanded the appellant's appeal to the RO for 
additional action.  

In October 2002, the Board determined that additional 
development of the record was needed.  In June 2003, the 
Board remanded the appellant's claims to the RO for 
additional action.  The appellant has been represented 
throughout this appeal by the American Legion.  



FINDINGS OF FACT

1.  The veteran died in December 1998.  The cause of death 
was certified as "aspiration pneumonia due to (or as a 
consequence of) cardiopulmonary arrest due to (or as a 
consequence of) coronary artery disease."  

2.  At the time of the veteran's death, service connection 
was in effect for abdominal gunshot wound residuals evaluated 
as 30 percent disabling; left os calcis osteoporosis 
evaluated as 40 percent disabling; left tarsal arthritis 
evaluated as 10 percent disabling; right thigh gunshot wound 
residuals evaluated as 10 percent disabling; and right knee 
scar residuals with retained foreign bodies evaluated as 10 
percent disabling.  

3.  The veteran's abdominal gunshot wound residuals and other 
service-connected disabilities have been shown to have 
contributed substantially or materially in bringing about his 
demise.  

4.  The appellant's claim of entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318 is moot given the Board's award of service connection 
for the cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  The veteran's service-connected disabilities contributed 
materially or substantially to his death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003).  

2.  The issue of the appellant's entitlement to dependency 
and indemnity compensation under the provisions of 38 
U.S.C.A. § 1318 (West 2002) is dismissed.  38 U.S.C.A. § 7105 
(West 2002).  
3.  Basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35 has been 
established.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 
C.F.R. §§ 21.3020, 21.3021 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of service connection for the cause 
of the veteran's death, dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318, and basic 
eligibility for dependents' educational assistance under the 
provisions of 38 U.S.C.A. Chapter 35, the Board observes that 
the Department of Veterans Affairs (VA) has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the appellant's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The appellant was afforded 
a hearing before the undersigned Veterans Law Judge sitting 
at the RO.  The hearing transcript is of record.  A June 2001 
RO letter to the appellant informed her of the Veterans 
Claims Assistance Act of 2000 (VCAA); the evidence needed to 
support her claims; what actions she needed to undertake; and 
how the VA would assist her in developing her claims.  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that the VCAA notice provided to the 
claimant prior to the initial RO decision should convey (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
the claimant is to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini v. 
Principi, No. 01-944, slip. op. at 14 (U.S. Vet.App. Jan. 13, 
2004).  While the VCAA notice provided to the appellant does 
not strictly comply with the Court's guidelines as set forth 
in Pelegrini, the Board finds that such deficiency is not 
prejudicial to the appellant give the favorable resolution of 
her claims below.  


I.  Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).  

The veteran's December 1998 death certificate indicates that 
the immediate cause of the veteran's death was "aspiration 
pneumonia due to (or as a consequence of) cardiopulmonary 
arrest due to (or as a consequence of) coronary artery 
disease."  

At the time of the veteran's death, service connection was in 
effect for abdominal gunshot wound residuals evaluated as 30 
percent disabling; left os calcis osteoporosis evaluated as 
40 percent disabling; left tarsal arthritis evaluated as 10 
percent disabling; right thigh gunshot wound residuals 
evaluated as 10 percent disabling; and right knee scar 
residuals with retained foreign bodies evaluated as 10 
percent disabling.  

A December 1998 final hospital summary from Gadsden Regional 
Medical Center states that the veteran was thought to have a 
possible bowel obstruction and admitted.  After being 
intubated, the veteran experienced severe vomiting and 
aspiration.  He steadily declined and died on the day of his 
admission to the hospital.  

A Match 1999 written statement from Debora Reiland, M.D., 
indicates that she had been the veteran's physician since 
November 1990 and had treated the veteran's service-connected 
disabilities including his abdominal gunshot wound residuals.  
She stated that his service-connected disabilities "were all 
a major factor in [the veteran's] death in my opinion."  In 
a December 1999 written statement, Dr. Reiland clarified 
that:

I am writing in regard to [the veteran], 
a veteran from World War II, whom I had 
taken care of prior to his death,  [The 
veteran] was injured in World War II 
sustaining multiple gunshot wounds to his 
legs and abdomen.  Because of his 
multiple injuries, he suffered many 
complications throughout his lifetime.  ...  
He suffered from chronic pain, chronic 
arthritis and subsequently from multiple 
gastrointestinal problems as a result of 
the wounds he suffered during the war.  
All of his subsequent heath problems were 
as a result of the injuries he suffered 
during World War II.  (emphasis in the 
original).  

The veteran was service-connected for significant abdominal 
gunshot wound residuals at the time of his death; experienced 
an apparent bowel obstruction and associated vomiting which 
necessitated his December 1998 final hospitalization; and was 
determined to have succumbed to aspiration pneumonia.  Dr. 
Reiland, the veteran's private physician during the years 
immediately preceding his death, treated the veteran's 
service-connected disabilities and concluded that his 
abdominal gunshot wound residuals and other service-connected 
disabilities were "major factors" in bringing about his 
demise.  The Board acknowledges that Dr. Reiland failed to 
respond to the RO's request for the veteran's clinical 
documentation.  However, the record is devoid of competent 
evidence rebutting Dr. Reiland's conclusions.  In the absence 
of such evidence, the Board finds that the veteran's 
service-connected disabilities contributed substantially or 
materially in bringing about his demise.  Therefore, the 
Board concludes that service connection is warranted for the 
cause of the veteran's death.  


II.  38 U.S.C.A. § 1318

In light of the favorable decision above as to the 
appellant's claim for service connection for the cause of the 
veteran's death, the Board finds that her claim for 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 is moot and dismisses the claim.  See 
Mintz v. Brown, 6 Vet. App. 277, 283 (1994).  


III.  Dependents' Educational Assistance 

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a veteran's surviving spouse if 
the veteran was discharged under other than dishonorable 
conditions and either a permanent total service-connected 
disability was in existence at the time of the veteran's 
death or the veteran died as a result of a service-connected 
disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. 
§§ 21.3020, 21.3021 (2003).  

The veteran was honorably discharged from active service.  
The Board has granted service connection for the cause of his 
death.  Therefore, the Board finds that basic 


eligibility for Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35 is established.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is dismissed as moot.  

Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35 is established.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



